Citation Nr: 1429103	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This claim was previously before the Board in February 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new examination and medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans' Law Judge at a travel board hearing March 2011.  A transcript of the hearing is of record.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

The Veteran has bilateral hearing loss as a result of in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss is presumed to have been incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385 (2013).  VA audiological examination results from May 2014 indicate the Veteran suffers from bilateral hearing loss for VA purposes.  The first element of service connection has been met.  Therefore, a link between the Veteran's service and his current disability needs to be established for the Board to grant service connection for bilateral hearing loss.  

The Veteran had several military occupation specialties while in service.  They are listed as field radio operator, reconnaissance marine and reconnaissance parachutist.  
At his hearing in March 2011, the Veteran testified that he was exposed to live firing and small arms explosions regularly during service.  Therefore, based on this type of service (reconnaissance marine), exposure to loud noises from small arms fire and explosions during service is conceded by the Board.  

The Board remanded for an opinion in May 2014.  However, the examiner concluded that he could not give an opinion without resorting to speculation, because there is no entrance audiogram of record.  However, the Board notes that the Veteran claims his bilateral hearing loss disability began August 9, 1990 in Kuwait.  See April 2008 VA Form 21-526.  In the Veteran's service medical records, there is an audiogram from March 1990 with a notation that the Veteran has mild high frequency hearing loss at 6000 hertz.  See March 1990 Report of Medical Examination.  The Veteran was retested in October 1991 and had similar results with evidence of further loss of hearing in his left ear.  Even though the Veteran does not have hearing loss for VA purposes in service, there is evidence that Veteran's hearing is beginning to deteriorate during service.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  The hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as an other organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies in this case.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The evidence of record shows that the Veteran's hearing loss was deteriorating in service.  The Veteran's current hearing ability is impaired in both his right and left ears.  The Veteran provided testimony that his hearing impairment symptoms began in 1989 or 1990 and have continued to worsen since that time.  As such, the Board finds that there is sufficient evidence to show continuity of symptomatology under 38 C.F.R. § 3.303(b).  

In light of the Veteran's in-service acoustic trauma due to his MOS as a reconnaissance marine, symptoms of deteriorating hearing in service and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).







ORDER

Service connection for bilateral hearing loss is granted.  





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


